Holmes, J.,
dissenting. I dissent from the majority herein in that there was no abuse of discretion of the Industrial Commission in denying the relator’s claim for permanent total disability. The record shows significant evidence upon which the commission could base its determination that the relator was not permanently disabled as a result of his allowed injury. There was, as noted by the court of appeals, considerable medical evidence indicating that relator’s physical condition is related to his age, arthritis, and obesity — all of which are unrelated to his injury.
Although I basically agree that the principles set forth in State, ex rel. Mitchell, v. Robbins & Myers, Inc. (1983), 6 Ohio St. 3d 481, are laudatory (as I stated in my concurrence in that case), there is a point beyond which the application of those principles becomes unnecessary, or redundant. This is one of those cases in which the commission’s order may be read and reasonably interpreted in light of the medical records presented.
Accordingly, the writ should be denied.